Exhibit 10.2
 
TENTH AMENDMENT OF
AMENDED AND RESTATED PARTICIPATION AGREEMENT


This Tenth Amendment of the Amended and Restated Participation Agreement (the
“Amendment”) is made and entered into as of this 19th day of October, 2009, by
and between and Union Bank and Trust Company, a Nebraska banking corporation and
trust company, solely in its capacity as trustee of various grantor trusts known
as Short Term Federal Investment Trusts or other grantor trusts (“Union Bank”)
and National Education Loan Network, Inc., a Nevada corporation (“Nelnet”).


WHEREAS, the parties hereto entered into that certain Amended and Restated
Participation Agreement dated as of June 1, 2001, as amended (the “Agreement”),
and the parties hereto wish to amend the Agreement under the terms set forth
herein.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto agree as follows:


1.           Definitions.  Unless otherwise expressly stated herein, capitalized
terms in this Amendment shall have the same meanings given to them in the
Agreement.


2.           Change in Definition of Nelnet’s Fee.  For purposes of Section 1.03
of the Agreement, Nelnet’s Fee shall be defined to equal the difference between
(i) the total of interest received with respect to such Eligible Loans contained
in a participation certificate, and an amount equal to 50 basis points (0.50%)
above the average of the bond equivalent rates of the quotes of 3-month
commercial paper (financial) in effect for each of the days in such quarter as
reported by the Federal Reserve in Publication H-15 (or its successor) for the
relevant 3-month period, multiplied by the average aggregate principal balance
of all Eligible Loans participated under the Agreement.  Payments shall be
distributed on a monthly basis, on the first business day of each month.


3.           Effect of Amendment.  This Amendment shall be effective as of the
date first set forth above. Unless expressly modified or amended by this
Amendment, all terms and provision contained in the Agreement shall remain in
full force and effect without modification.
 
Union Bank and Trust Company  
    National Education Loan Network, Inc.            
By: /s/ Tom Sullivan
   
By: /s/ Jim Kruger
 
Title: Vice President
   
Title: Assistant Secretary
 


 

 